Case 2:18-cv-01844-GW-KS Document 466 Filed 10/03/19 Page 1 of 2 Page ID #:27232




    1   PAUL HASTINGS LLP
        Yar R. Chaikovsky (SB# 175421)
    2
        yarchaikovsky@paulhastings.com
    3   Philip Ou (SB# 259896)
        philipou@paulhastings.com
    4
        David Okano (SB# 278485)
    5   davidokano@paulhastings.com
        1117 S. California Ave.
    6
        Palo Alto, CA 94304
    7   Phone: (650) 320-1800
        Fax: (650) 320-1900
    8
    9   Thomas Zaccaro (SB# 183241)          Chad J. Peterman (pro hac vice)
   10   thomaszaccaro@paulhastings.com       chadpeterman@paulhastings.com
        515 S. Flower St., Floor 25          200 Park Avenue
   11   Los Angeles, CA 90071-2228           New York, NY 10166
   12   Phone: (213) 683-6000                Phone: (212) 318-6000
        Fax: (213) 996-3146                  Fax: (212) 319-4090
   13
   14   Attorneys for Snap Inc.

   15                      UNITED STATES DISTRICT COURT
   16        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT
   17
        BLACKBERRY LIMITED, a Canadian
   18   corporation,
   19                       Plaintiffs,       CASE NO. 2:18-cv-01844 GW(KSx)
                                              CASE NO. 2:18-cv-02693 GW(KSx)
   20               v.
        FACEBOOK, INC., a Delaware            [PROPOSED] ORDER GRANTING
   21
        corporation, WHATSAPP INC., a         DEFENDANT SNAP INC.’S
   22   Delaware corporation, and             APPLICATION FOR LEAVE TO
        INSTAGRAM, LLC, a Delaware            FILE UNDER SEAL DOCUMENTS
   23   limited liability company             RELATED TO OBJECTIONS TO
   24                       Defendants,       BLACKBERRY'S
   25   SNAP INC., a Delaware corporation     SUPPLEMENTAL DAMAGES
                            Defendant.        DISCLOSURE AND
   26                                         INTERROGATORY RESPONSE
   27
   28
Case 2:18-cv-01844-GW-KS Document 466 Filed 10/03/19 Page 2 of 2 Page ID #:27233




    1        Having considered the papers, the Court GRANTS Defendant Snap Inc.’s
    2 (“Snap’s”) Application for Leave to File Under Seal Documents Related to Snap’s
    3 Objections to BlackBerry's Supplemental Damages Disclosure and Interrogatory
    4 Response (“Objections”), and the following documents are hereby SEALED:
    5                DOCUMENT                                PAGES TO BE SEALED
    6   Snap’s Objections                            Identified portions of pages 1 to 3
    7   Exhibit A to Snap’s Objections               Entire Document
    8
        IT IS SO ORDERED.
    9
   10
   11                                        By:
        DATED: October 3, 2019
   12                                                     Karen L. Stevenson
   13                                                     United States Magistrate Judge

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -1-                  2:18-cv-01844/02693 GW (KSx)
         [PROPOSED] ORDER GRANTING SNAP’S APP. FOR LEAVE TO FILE UNDER SEAL DOCUMENTS RELATED TO
                                                OBJECTIONS
